FILED
                             NOT FOR PUBLICATION                            JUN 26 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARLON ANTONIO MORRISON, a.k.a.                  No. 13-70975
Marlon Morrison,
                                                 Agency No. A203-051-562
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Marlon Antonio Morrison, a native and citizen of Jamaica, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying him relief from removal in the form of

cancellation of removal, voluntary departure, and adjustment of status. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. Reviewing de novo questions of law, Cordoba

v. Holder, 726 F.3d 1106, 1113 (9th Cir. 2013), we deny the petition for review.

      The agency correctly concluded that Morrison’s 2011 conviction for

solicitation to possess marijuana for sale under Arizona Revised Statutes §§ 13-

1002 and 13-3405 categorically constitutes a conviction for a crime involving

moral turpitude that renders him removable under 8 U.S.C. § 1227(a)(2)(A)(i), see

Barragan-Lopez v. Mukasey, 508 F.3d 899, 903-05 (9th Cir. 2007), and that

precludes him from demonstrating the good moral character necessary to qualify

for cancellation of removal under 8 U.S.C. § 1229b(b) and voluntary departure

under 8 U.S.C. § 1229c(b), see Morales-Garcia v. Holder, 567 F.3d 1058, 1062

(9th Cir. 2009) (cancellation of removal); Lafarga v. INS, 170 F.3d 1213, 1215

(9th Cir. 1999) (voluntary departure).

      The agency also correctly concluded that this crime, as an undisputed

controlled-substance trafficking offense, bars Morrison from establishing his

eligibility for adjustment of status. See Negrete-Ramirez v. Holder, 741 F.3d 1047,

1056 (9th Cir. 2014) (“To be eligible for adjustment of status, an alien must

ordinarily be admissible.”); Rojas-Garcia v. Ashcroft, 339 F.3d 814, 823 (9th Cir.

2003) (“Section 212(a)(2)(C) [of the Immigration and Nationality Act] permits a




                                          2                                     13-70975
finding of inadmissibility when the Attorney General has ‘reason to believe’ that

the alien was involved in drug-trafficking.”).

       Morrison waived review of the agency’s conclusion that he is ineligible for

cancellation of removal under 8 U.S.C. § 1229b(a) due to the insufficient length of

his lawful residence and continuous physical presence in the United States. See

Singh v. Ashcroft, 361 F.3d 1152, 1157 n.3 (9th Cir. 2004) (“Issues not raised in an

appellant’s opening brief are typically deemed waived.”).

       We do not consider the extra-record documents that Morrison appended to

his opening brief. See Chavez-Perez v. Ashcroft, 386 F.3d 1284, 1290 n.7 (9th Cir.

2004) (“We may not consider any information beyond what the [agency] had

before it at the time of its decision.”).

       PETITION FOR REVIEW DENIED.




                                            3                                 13-70975